Exhibit 10.28

 

THE ROWE COMPANIES

 

2003 STOCK OPTION AND INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

NQSO NO.                                         

 

This option is granted on                      20      (the “Grant Date”) by The
Rowe Companies, a Nevada corporation (the “Corporation”), to
                                 (“Optionee”), in accordance with the following
terms and conditions:

 

1. Option Grant and Exercise Period. The Corporation hereby grants to the
Optionee a Non-Qualified Stock Option (this “Option”) to purchase, pursuant to
The Rowe Companies 2003 Stock Option and Incentive Plan (as the same may from
time to time be amended, the “Plan”) and this Agreement, an aggregate of
                     (the “Option Shares”) of the common stock of the
Corporation, par value $1.00 per share (“Common Stock”), at the price of
$  .       per share (the “Exercise Price”). A copy of the Plan, as currently in
effect, is incorporated herein by reference and is attached to this Agreement.

 

This Option shall be exercisable only during the period (the “Exercise Period”)
commencing on the [Grant Date], and ending at 5:00 p.m., Elliston, Virginia time
on the date ten years after the Grant Date, such later time and date being
referred to as the “Expiration Date,” subject to earlier expiration in
accordance with Section 5 in the event of a cessation of the Optionee’s
Continuous Service.

 

2. Method of Exercise of this Option. Except as otherwise provided in this
Agreement, this Option may be exercised at any time during the Exercise Period
by giving written notice to the Corporation as hereinafter provided specifying
the number of Option Shares to be purchased.

 

The notice of exercise of this Option must be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 11 below. The date of exercise is the date on which such notice
is received by the Corporation. Such notice must be accompanied by payment in
full of the Exercise Price for the Option Shares to be purchased upon such
exercise. Payment shall be made (i) in cash, which may be in the form of a
check, bank draft or money order payable to the Corporation, or (ii) by
delivering shares of Common Stock already owned by the Optionee having an
aggregate Market Value equal to the aggregate Exercise Price, or (iii) a
combination of cash and such shares. Payment instruments shall be received by
the Corporation subject to collection. Promptly after such payment, subject to
Section 3 below, the Corporation shall issue and deliver to the Optionee or
other person exercising this Option, a certificate or certificates representing
the shares of Common Stock so purchased, registered in the name of the Optionee
(or such other person), or upon request, in the name of the Optionee (or such
other person) and in the name of another in

 



--------------------------------------------------------------------------------

such form of joint ownership as requested by the Optionee (or such other person)
pursuant to applicable state law

 

3. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee or any other person to whom such shares are
to be delivered, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended, or any other federal, state or local securities law or regulation. In
requesting such representation, it may be provided that such representation
requirement shall become inoperative upon a registration of such shares or other
action eliminating the necessity of such representation under the Securities Act
of 1933, as amended, or other securities law or regulation. The Corporation
shall not be required to deliver any shares upon exercise of this Option prior
to (i) the admission of such shares to listing on any stock exchange or
automated quotation system on which the shares of Common Stock may then be
listed or quoted, and (ii) the completion of such registration or other
qualification of such shares under any state or federal law, rule or regulation,
as the Committee shall determine to be necessary or advisable.

 

4. Transferability of this Option. This Option may not be assigned, encumbered,
or transferred except: (i) in the event of the death of the Optionee, by will or
the laws of descent and distribution to the extent provided in Section 5 below;
(ii) pursuant to a “domestic relations order,” as defined in Section
414(p)(1)(B) of the Code; or (iii) by gift to any member of the Optionee’s
immediate family (as defined in Section 9 of the Plan) or to a trust for the
benefit of one or more of such immediate family members. This Option is
exercisable during the Optionee’s lifetime only by the Optionee or by a person
acting with legal authority of the Optionee unless it has been transferred as
permitted hereby, in which case it shall be exercisable only by such transferee.
The provisions of this Option shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto, the successors and assigns of the
Corporation and any person acting with legal authority of the Optionee or to
whom this Option is transferred.

 

5. Termination of Service or Death of the Optionee. Except as provided in this
Section 5 and notwithstanding any other provision of this Option to the
contrary, this Option shall be exercisable only if the Optionee not incurred a
cessation of Continuous Service at the time of such exercise.

 

If the Optionee shall cease to maintain Continuous Service for any reason other
than Normal Retirement, death, isability or for Cause, then this Option, to the
extent it is then exercisable, shall remain exercisable for the lesser of (A)
three months following such cessation of Continuous Service and (B) the period
of time remaining until the Expiration Date. If the Optionee shall cease to
maintain Continuous Service due to Normal Retirement, then this Option, to the
extent it is then exercisable, shall remain exercisable for the lesser of (A)
five years following such cessation of Continuous Service and (B) the period of
time remaining until the Expiration Date. If the Optionee shall cease to
maintain Continuous Service due to Disability, then this Option, to the extent
it is then exercisable,

 

NQSO-2



--------------------------------------------------------------------------------

shall remain exercisable for the lesser of (A) one year following such cessation
of Continuous Service and (B) the period of time remaining until the Expiration
Date. If the Optionee shall cease to maintain Continuous Service due to
termination for Cause, then this Option, to the extent not previously exercised,
shall immediately be forfeited.

 

If the Optionee shall cease to maintain Continuous Service due to death, or if
the Optionee should die during the three month, five year or one year period
referred to in the immediately preceding paragraph, whichever is applicable,
then this Option, to the extent exercisable immediately prior to the Optionee’s
death, shall remain exercisable by the person to whom this Option has been
transferred (whether prior to the Optionee’s death as permitted hereby or upon
the Optionee’s death by will or by the laws of descent and distribution) for the
lesser of (A) one year following the death of the Optionee and (B) the Committee
may, as an alternative means of settlement of this Option, elect to pay to the
person to whom this Option has been transferred (whether prior to the Optionee’s
death as permitted hereby or upon the Optionee’s death by will or by the laws of
descent and distribution), the amount by which the Market Value per share of
Common Stock on the date of exercise of this Option exceeds the Exercise Price,
multiplied by the number of Option Shares with respect to which this Option is
properly exercised. Any such settlement of this Option shall be considered an
exercise of this Option for all purposes of this Option and of the Plan.

 

6. Adjustments for Change in Capitalization of the Corporation. In the event of
any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of shares covered by this Option and the Exercise Price shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive.

 

7. Effect of Merger. In the event of any merger, consolidation or combination of
the Corporation with or into another corporation (other than a merger,
consolidation, or combination in which the Corporation is the continuing
corporation and which does not result in the outstanding shares of Common Stock
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Optionee shall have the right
(subject to the provisions of the Plan and the limitations contained herein),
thereafter and during the Exercise Period, to receive upon exercise of this
Option an amount equal to the excess of the fair market value on the date of
such exercise of the securities, cash or other property, or combination thereof,
receivable upon such merger, consolidation or combination in respect of a share
of Common Stock over the Exercise Price, multiplied by the number of Option
Shares with respect to which this Option shall have been exercised. Such amount
may be payable fully in cash, fully in one or more of the kind or kinds of
property payable in such merger, consolidation or combination, or partly in cash
and partly in one or more of such kind or kinds of property, all in the
discretion of the Committee.

 

8. Stockholders’ Rights not Granted by this Option. The Optionee is not entitled
by virtue hereof to any rights of a stockholder of the Corporation or to notice
of meetings of stockholders or to notice of any other proceedings of the
Corporation.

 

NQSO-3



--------------------------------------------------------------------------------

9. Withholding Tax. Where the Optionee or another person is entitled to receive
Option Shares pursuant to the exercise of this Option, the Corporation shall
have the right to require the Optionee or such other person to pay to the
Corporation the amount of any taxes which the Corporation or any of its
Affiliates is required to withhold with respect to such Option Shares, or, in
lieu thereof, to retain, or sell without notice, a sufficient number of shares
to cover the amount required to be withheld or in lieu of any of the foregoing,
to withhold a sufficient sum from the Optionee’s compensation payable by the
Corporation or any Affiliate to satisfy its withholding obligation, as
determined in the sole discretion of the Corporation, subject to applicable
federal, state and local law.

 

10. Notices. All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of The Rowe Companies, 2121 Gardner
Street, Elliston, Virginia 24087. Any notices hereunder to the Optionee shall be
delivered personally or mailed to the Optionee’s address noted below. Such
addresses for the service of notices may be changed at any time provided written
notice of the change is furnished in advance to the Corporation or the Optionee,
as the case may be.

 

12. Plan and Plan Interpretations as Controlling. This Option and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Plan. All
determinations and interpretations of the Committee shall be binding and
conclusive upon the Optionee or the Optionee’s legal representatives or any
person to whom this Option is transferred as permitted hereby with regard to any
question arising under this Agreement or under the Plan.

 

13. Optionee Service. Nothing in this Option shall limit the rights of the
Corporation or any of its Affiliates to terminate the Optionee’s service as an
employee, officer or director or otherwise impose upon the Corporation or any of
its Affiliates any obligation to employ or accept the services of the Optionee.

 

14. Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Option consistent with the
terms of the Plan, provided, however, that the Committee may not amend, alter,
suspend, discontinue or terminate any provision hereof which may adversely
affect the Optionee without the Optionee’s (or the Optionee’s legal
representative’s) written consent.

 

15. Optionee Acceptance. The Optionee shall signify the Optionee’s acceptance of
the terms and conditions of this Option by signing in the space provided below
and returning a signed copy of this Agreement to the Corporation as the address
set forth in Section 11 above.

 

NQSO-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

THE ROWE COMPANIES BY:        

Gerald M. Birnabach

   

President

 

ATTEST:   

Deborah C. Jacks

 

ACCEPTED:  

«NAME»

  (Street Address)   (City, State and Zip Code)   (Social Security Number)

 

NQSO-5